        

Exhibit 10.15

 

PRIME MERIDIAN HOLDING COMPANY

 

Indemnification Agreement

 

               This Indemnification Agreement (this “Agreement”) is made as of
this 20th day of August 20, 2020, by and between Prime Meridian Holding Company,
a Florida corporation (the “Corporation”), and        
                                     , a director, officer, employee, agent, or
representative (as hereinafter defined) of the Corporation (the “Indemnitee”).

 

               Whereas, the Corporation and the Indemnitee are each aware of the
exposure to litigation officers, directors, employees, agents, and
representatives of the Corporation have as they exercise their duties to the
Corporation,

 

               Whereas, the Corporation and the Indemnitee are also aware of
conditions in the insurance industry that have affected and may continue to
affect the Corporation’s ability to obtain appropriate liability insurance on an
economically acceptable basis,

 

               Whereas, the Corporation and Indemnitee recognize that plaintiffs
often seek damages in such substantial amounts and the costs of litigation may
be so large (whether or not the case is meritorious), that the defense and/or
settlement of such litigation is often beyond the personal resources of
directors and officers,

 

               Whereas, the Corporation believes that it is unfair for its
directors and officers to assume the risk of huge judgements and other expenses
which may occur in cases in which the director or officer received no personal
profit and in cases where the director or officer was not culpable,

 

               Whereas, the Corporation desires to continue to benefit from the
services of highly qualified, experienced, and otherwise competent persons such
as the Indemnitee,

 

       Whereas, the Indemnitee desires to serve or to continue to serve the
Corporation as a director, officer, employee, or agent or as a director,
officer, employee, agent, or trustee of another corporation, joint venture,
trust, or other enterprise in which the Corporation has a direct or indirect
ownership interest, for so long as the Corporation continues to provide, on an
acceptable basis, adequate and reliable indemnification against liabilities and
expenses that may be incurred by the Indemnitee,

 

               Whereas, the Corporation’s Bylaws require the Corporation to
indemnify its directors and officers to the fullest extent permitted by the
Florida Business Corporation Act,

 

               Whereas, the indemnification provisions of the Florida Business
Corporation Act expressly provide that such provisions are non-exclusive and
contemplate that contracts may be entered into between the Corporation and its
directors and officers with respect to indemnification,

 

               Whereas, the Board of Directors has determined that contractual
indemnification as set forth herein is not only reasonable and prudent but also
promotes the best interests of the Corporation and its stockholders, and

 

               Whereas, the Indemnitee considers it a necessary condition to the
Indemnitee’s agreement to serve as a director of the Corporation to have
adequate protection and appropriate contractual rights to indemnification from
the Corporation and the Corporation desires the Indemnitee to serve in such
capacity and to have                      such protection and rights as set
forth in this Agreement.

 

               Now, Therefore, in consideration of the foregoing premises and
the mutual covenants herein contained, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows.

 

               1.            Indemnification.  Subject to the exclusions
contained in section 9 of this Agreement, the Corporation shall indemnify the
Indemnitee for the Indemnitee’s activities as a director, officer, employee, or
agent of the Corporation or as a person who is serving or has served at the
request of the Corporation (“representative”) as a director, officer, employee,
agent, or trustee of another corporation, joint venture, trust, or other
enterprise, domestic or foreign, in which the Corporation has a direct or
indirect ownership interest (an “affiliated entity”) against expenses
(including, without limitation, attorneys’ and experts’ fees, appeal bonds,
out-of-pocket expenses, judgments, fines, and amounts paid or payable in
settlement) actually and reasonably incurred (“Expenses”) in any claim against
Indemnitee that is the subject of any threatened, pending, or completed action,
suit, or other type of proceeding, whether civil, criminal, administrative,
investigative, discovery request, or otherwise and whether formal or informal,
any appeal, and the giving of testimony in any threatened, pending, or completed
claim, action, suit or proceeding (a “Proceeding”), to which Indemnitee was, is,
or is threatened to be made a party by reason of facts that include Indemnitee’s
being or having been such a director, officer, employee, agent, or
representative, to the extent of the highest and most advantageous to the
Indemnitee, as determined by the Indemnitee, of one or any combination of the
following –

 

(a)          indemnification provided by the Corporation’s Articles of
Incorporation (“Articles”) or Bylaws, in either case as the same may be amended
or restated, or the Articles of Incorporation or Bylaws of an affiliated entity
of which the Indemnitee serves as a representative, in each case as in effect on
the date hereof,

 

(b)          indemnification provided by the Corporation’s Articles or Bylaws,
or the Articles of Incorporation or Bylaws of an affiliated entity of which the
Indemnitee serves as a representative, in each case as in effect when Expenses
are incurred by the Indemnitee,

 

(c)          indemnification allowable under Florida law in effect at the date
hereof or as amended to increase the scope of indemnification,

 

(d)          indemnification allowable under the law of the jurisdiction under
which the Corporation exists when Expenses are incurred by the Indemnitee,

 

(e)          indemnification available under any liability insurance obtained by
the Corporation in effect when a claim is made against Indemnitee,

 

(f)           indemnification available under any liability insurance obtained
by the Corporation in effect when Expenses are incurred by the Indemnitee, and

 

(g)          such other indemnification benefits as are or may be otherwise
available to Indemnitee.

 

               A combination of two or more of the indemnification benefits
provided by (a) through (g) shall be available to the extent that the Applicable
Document (as hereafter defined) does not require that the benefits provided
therein be exclusive of other benefits.  The document or law providing for the
indemnification benefits listed in items (a) through (g) above is called the
“Applicable Document” in this Agreement.  The Corporation hereby undertakes to
use its best efforts to assist Indemnitee in all proper and legal ways to obtain
the indemnification benefits selected by Indemnitee under item (a) through (g)
above.

 

--------------------------------------------------------------------------------

 

For purposes of this Agreement, references to “other enterprises” shall include
employee benefit plans for employees of the Corporation or of any affiliated
entity, without regard to ownership of such plans; references to “fines” shall
include any excise taxes assessed on the Indemnitee with respect to any employee
benefit plan; references to “serving at the request of the Corporation” shall
include any service as a director, officer, employee, or agent of the
Corporation that imposes duties on or involves services by the Indemnitee with
respect to an employee benefit plan, its participants, or beneficiaries;
references to the masculine shall include the feminine; references to the
singular shall include the plural and vice versa; and if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan, the
Indemnitee shall be deemed to have acted in a manner consistent with the
standards required for indemnification by the Corporation under the Applicable
Documents.

 

               2.            Insurance.  The Corporation shall maintain
liability insurance for so long as Indemnitee’s services are covered hereunder,
provided and to the extent that such insurance is available on a basis
acceptable to the Corporation.  However, the Corporation agrees that the
provisions hereof shall remain in effect regardless of whether liability or
other insurance coverage is at any time obtained or retained by the
Corporation.  Payments made to Indemnitee under an insurance policy obtained or
retained by the Corporation shall reduce the obligation of the Corporation to
make payments hereunder by the amount of the payments made under any such
insurance policy.

 

               3.            Payment of Expenses.  At Indemnitee’s request,
after receipt of written notice under section 5 hereof and an undertaking in the
form of Exhibit A attached hereto by or on behalf of Indemnitee to repay such
amounts so paid on Indemnitee’s behalf if it shall ultimately be determined
under the Applicable Document that Indemnitee is not entitled to be indemnified
by the Corporation for such Expenses, the Corporation shall pay the Expenses as
and when incurred by Indemnitee.  That portion of Expenses representing
attorneys’ fees and other costs incurred in defending any proceeding shall be
paid by the Corporation within 30 days after the Corporation receives the
request and reasonable documentation evidencing the amount and nature of the
Expenses, subject to the Corporation also having received such a notice and
undertaking.

 

               4.            Additional Rights.  The indemnification provided in
this Agreement shall not be exclusive of any other indemnification or right to
which Indemnitee may be entitled and shall continue after Indemnitee has ceased
to occupy a position as an officer, director, employee, agent, or representative
as described in section 1 above with respect to Proceedings relating to or
arising out of Indemnitee’s acts or omissions during the Indemnitee’s service in
such position.  The indemnification benefits provided to Indemnitee under this
Agreement for the Indemnitee’s service as a representative of an affiliated
entity shall be payable if and only if and only to the extent that reimbursement
to Indemnitee by the affiliated entity with which Indemnitee has served as a
representative, whether pursuant to agreement, applicable law, articles of
incorporation or association, bylaws or regulations of the entity, or insurance
maintained by such affiliated entity, is insufficient to compensate Indemnitee
for Expenses actually incurred and otherwise payable by the Corporation under
this Agreement.  Any payments made to or on behalf of the Indemnitee directly or
indirectly by the affiliated entity with which Indemnitee served as a
representative shall reduce the obligation of the Corporation hereunder.

 

               5.            Notice to Corporation.  Indemnitee shall provide to
the Corporation prompt written notice of any Proceeding brought, threatened,
asserted, or commenced against Indemnitee for which Indemnitee may assert a
right to indemnification hereunder; provided, however, that failure to provide
notice shall not in any way limit Indemnitee’s rights under this Agreement.

 

               6.            Cooperation in Defense and Settlement.  Indemnitee
shall not make any admission or effect any settlement without the Corporation’s
written consent unless Indemnitee shall have determined to undertake the
Indemnitee’s own defense in such matter and has waived the benefits of this
Agreement.  The Corporation shall not settle any Proceeding to which Indemnitee
is a party in a manner that would impose any Expense on Indemnitee without the
Indemnitee’s written consent.  Neither Indemnitee nor the Corporation shall
unreasonably withhold consent to the proposed settlement.  Indemnitee and the
Corporation shall cooperate to the extent reasonably possible with each other
and with the Corporation’s insurers in attempts to defend or settle such
Proceeding.

 

               7.            Assumption of Defense.  Except as otherwise
provided below, the Corporation jointly with any other indemnifying party
similarly notified may assume Indemnitee’s defense in any Proceeding, with
counsel mutually satisfactory to Indemnitee and the Corporation.  After notice
from the Corporation to Indemnitee of the Corporation’s election to assume such
defense, the Corporation shall not be liable to Indemnitee under this Agreement
for Expenses subsequently incurred by Indemnitee in the defense thereof, other
than reasonable costs of investigation or as otherwise provided below. 
Indemnitee shall have the right to employ counsel in such Proceeding, but the
fees and expenses of such counsel incurred after notice from the Corporation of
the Corporation’s assumption of the defense thereof shall be at Indemnitee’s
expense unless:

 

(a)          the employment of counsel by Indemnitee is authorized by the
Corporation,

 

(b)          counsel employed by the Corporation initially is unacceptable or
later becomes unacceptable to Indemnitee and such unacceptability is reasonable
under then existing circumstances,

 

(c)          Indemnitee reasonably concludes that there is a conflict of
interest between Indemnitee and the Corporation (or another party being
represented jointly with the Corporation) in the conduct of the defense of such
Proceeding, or

 

(d)          the Corporation does not employ counsel promptly to assume the
defense of the Proceeding,

 

in each of which cases the fees and expenses of counsel shall be at the expense
of the Corporation and subject to payment under this Agreement.  The Corporation
shall not be entitled to assume the defense of Indemnitee in any Proceeding
brought by or on behalf of the Corporation or as to which Indemnitee shall have
made either of the conclusions provided for in clauses (b) or (c) above.

 

               8.            Enforcement.  If a dispute or controversy arises
under this Agreement between Indemnitee and the Corporation about whether the
Indemnitee is entitled to indemnification for any Proceeding or for Expenses
incurred, then for each such dispute or controversy the Indemnitee may seek to
enforce the Agreement through legal action or, at Indemnitee’s sole option and
written request, through arbitration.  If the Indemnitee requests arbitration,
the dispute or controversy shall be submitted by the parties to binding
arbitration in Leon County, Florida before a single arbitrator agreeable to both
parties; provided, however, that indemnification for any claim, issue, or matter
in a Proceeding brought against Indemnitee by or in the right of the Corporation
and as to which Indemnitee is adjudged liable for negligence or misconduct in
the performance of the Indemnitee’s duty to the Corporation shall be submitted
to arbitration only to the extent permitted under the Applicable Document and
applicable law then in effect.  If the parties cannot agree on a designated
arbitrator within 15 days after arbitration is requested in writing by the
Indemnitee, the arbitration shall proceed in Leon County, Florida before an
arbitrator appointed by the American Arbitration Association.  In either case,
the arbitration proceeding shall commence promptly under the rules then in
effect of that Association.  The arbitrator agreed to by the parties or
appointed by that Association shall be an attorney other than an attorney who
has been or is associated with a firm having associated with it an attorney who
has been retained by or performed services for the Corporation or Indemnitee at
any time during the five years preceding commencement of arbitration.  The award
shall be rendered in such form that judgment may be entered thereon in any court
having jurisdiction thereof.  The prevailing party shall be entitled to prompt
reimbursement of any costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred in connection with such legal action or
arbitration; provided, however, that the Indemnitee shall not be required to
reimburse the Corporation unless the arbitrator or court resolving the dispute
determines that Indemnitee acted in bad faith in bringing the action or
arbitration.

 

 

--------------------------------------------------------------------------------

 

 

               9.            Exclusions.  Regardless of the scope of
indemnification available to Indemnitees from time to time under any Applicable
Document, no indemnification, reimbursement, or payment shall be required of the
Corporation hereunder for –

 

(a)          any claim or any part thereof for which Indemnitee is determined by
a court of competent jurisdiction, from which no appeal is or can be taken, by
clear and convincing evidence, to have acted with deliberate intent to cause
injury to the Corporation or with reckless disregard for the best interests of
the Corporation,

 

(b)          any claim or any part thereof arising out of acts or omissions for
which applicable law prohibits elimination of liability,

 

(c)          any claim or any part thereof arising under section 16(b) of the
Securities Exchange Act of 1934 for which Indemnitee is obligated to pay any
penalty, fine, settlement, or judgment,

 

(d)          any obligation of Indemnitee based upon or attributable to the
Indemnitee gaining in fact any improper personal benefit, gain, profit, or
advantage, or

 

(e)          any proceeding initiated by Indemnitee without the consent or
authorization of the Corporation’s board of directors, provided that this
exclusion shall not apply to any claims brought by Indemnitee (x) to enforce the
Indemnitee’s rights under this Agreement or (y) in any Proceeding initiated by
another person or entity, regardless of whether the claims were brought by
Indemnitee against a person or entity who was otherwise a party to such
proceeding.

 

               Nothing in this section 9 shall eliminate or diminish the
Corporation’s obligations to advance that portion of Indemnitee’s Expenses
representing attorneys’ fees and other costs incurred in defending any
proceeding under section 3 of this Agreement.

 

Furthermore, despite anything to the contrary in this Agreement, nothing in this
Agreement requires indemnification, reimbursement, or payment by the
Corporation, and the Indemnitee shall not be entitled to demand indemnification,
reimbursement, or payment under this Agreement, if and to the extent
indemnification, reimbursement, or payment constitutes a “prohibited
indemnification payment” within the meaning of Federal Deposit Insurance
Corporation Rule 359.1(l)(1) [12 CFR 359.1(l)(1)].

 

               10.          Extraordinary Transactions.  The Corporation
covenants and agrees that if a merger, consolidation, or reorganization occurs
in which the Corporation is not the surviving entity, if there is a sale of all
or substantially all of the assets of the Corporation, or if there is a
liquidation of the Corporation (each such event being hereinafter referred to as
an “extraordinary transaction”), the Corporation shall –

 

(a)          have the obligations of the Corporation under this Agreement
expressly assumed by the survivor, purchaser, or successor, as the case may be,
in such extraordinary transaction, or

 

(b)          otherwise adequately provide for the satisfaction of the
Corporation’s obligations under this Agreement in a manner acceptable to the
Indemnitee.

 

 11.         No Personal Liability.  Indemnitee agrees that neither the
directors nor any officer, employee, representative, or agent of the Corporation
shall be personally liable for the satisfaction of the Corporation’s obligations
under this Agreement, and Indemnitee shall look solely to the assets of the
Corporation for satisfaction of any claims hereunder.

 

               12.          Severability.  If any provision, phrase, or other
portion of this Agreement is determined by any court of competent jurisdiction
to be invalid, illegal, or unenforceable, in whole or in part, and such
determination becomes final, such provision, phrase, or other portion shall be
deemed to be severed or limited, but only to the extent required to render the
remaining provisions and portions of the Agreement enforceable, and the
Agreement as thus amended shall be enforced to give effect to the intention of
the parties insofar as that is possible.

 

               13.          Subrogation.  If any payments are made under this
Agreement, the Corporation shall be subrogated to the extent thereof to all
rights to indemnification or reimbursement against any insurer or other entity
or person that are vested in the Indemnitee, who shall execute all instruments
and take all other actions as shall be reasonably necessary for the Corporation
to enforce such rights.

 

               14.          Governing Law.  The parties hereto agree that this
Agreement shall be construed and enforced in accordance with and governed by the
laws of the State of Florida.

 

               15.          Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be considered to have
been duly given if delivered by hand or mailed, certified or registered mail,
return receipt requested, with postage prepaid, to the following addresses or to
such other address as either party may designate by like notice.  If to the
Corporation, notice shall be given to the board of directors, Prime Meridian
Holding Company, 1471 Timberlane Road, Tallahassee, Florida 32312, or to such
other or additional person or persons as the Corporation shall have designated
to the Indemnitee in writing.  If to the Indemnitee, notice shall be given to
the Indemnitee at the address of the Indemnitee appearing on the Corporation’s
records, or to such other or additional person or persons as the Indemnitee
shall have designated to the Corporation in writing.

 

               16.          Termination.  This Agreement may be terminated by
either party upon not less than 60 days’ prior written notice delivered to the
other party, but such termination shall not diminish the obligations of the
Corporation hereunder for the Indemnitee’s activities before the effective date
of termination.

 

               17.          Amendments and Binding Effect.  This Agreement and
the rights and duties of Indemnitee and the Corporation hereunder may not be
amended, modified, or terminated except by written instrument signed and
delivered by the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.  This Agreement is binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators,
successors, and assigns.

 

               18.          No Assignment. Any claim, right, title, benefit,
remedy or interest of the Indemnitee in, to or under or arising out of or in
connection with this Agreement is personal and may not be sold, assigned,
transferred, pledged or hypothecated, but the provisions of this Agreement shall
survive the death, disability or incapacity of the Indemnitee or the termination
of the Indemnitee’s services as a director or officer of the Corporation, or in
any other capacity as to which indemnification is available under this
Agreement, and shall inure to the benefit of the Indemnitee’s heirs, devisees,
executors, administrators and other legal representatives.

 

 

--------------------------------------------------------------------------------

 

 

               19.          No Third-Party Beneficiaries. This Agreement is not
intended to benefit, and has not been entered into for the benefit of, any third
parties and, other than as set forth in the preceding paragraph as to heirs,
devisees, assignees, executors, administrators, other legal representatives and
successors, nothing in this Agreement, whether express or implied, is intended
or should be construed to confer upon, or to grant to, any person, except the
Corporation and the Indemnitee, any claim, right, benefit or remedy under or
because of this Agreement or any provision set forth in this Agreement.

 

               20.          Interpretation of Agreement. It is understood that
the parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification to Indemnitee to the fullest extent now or hereafter
permitted by law.  The Corporation shall have the burden of proof in overcoming
the presumption that the Indemnitee is presumed to be entitled to
indemnification under this Agreement upon submission of a request for
indemnification.  Such presumption shall be used as a basis for a determination
of entitlement to indemnification unless the Corporation overcomes such
presumption by clear and convincing evidence.

 

               21.          Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be considered an original, but all
of which together shall constitute one and the same instrument.

 

22.          Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

               In Witness Whereof, the undersigned have executed this Agreement
as of the date first above written.

 

 

PRIME MERIDIAN HOLDING COMPANY

 

By:                                                                       

 

Its:                                                                       

 

INDEMNITEE                                                  

                                                  

__________________________________

 

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

Form of Undertaking

 

 

This Undertaking is entered into by                                     
(“Indemnitee”) in accordance with an Indemnification Agreement dated as of
August 20, 2020 (the “Indemnification Agreement”), by and between Prime Meridian
Holding Company, a Florida corporation (the “Corporation”), and Indemnitee.

 

 

Recitals:

 

 

               A.           Under the Indemnification Agreement, the Corporation
has agreed to pay Expenses (within the meaning of the Indemnification Agreement)
as and when incurred by Indemnitee for any claim against Indemnitee that is the
subject of any threatened, pending, or completed action, suit, or proceeding,
whether civil, criminal, or investigative, to which Indemnitee was, is, or is
threatened to be made a party by reason of facts that include Indemnitee’s being
or having been a director, officer, or representative (within the meaning of the
Indemnification Agreement) of the Corporation,

 

 

               B.           Such a claim has arisen against Indemnitee and
Indemnitee has notified the Corporation thereof in accordance with the terms of
section 5 of the Indemnification Agreement (hereinafter the “Proceeding”), and

 

 

               C.           Indemnitee believes that Indemnitee should prevail
in the Proceeding, and it is in the interest of both Indemnitee and the
Corporation to defend against the claims against Indemnitee thereunder.

 

 

               Now, Therefore, Indemnitee hereby agrees that in consideration of
the Corporation’s advance payment of Indemnitee’s Expenses incurred before final
disposition of the Proceeding, Indemnitee hereby undertakes to reimburse the
Corporation for any and all expenses paid by the Corporation on behalf of
Indemnitee before final disposition of the Proceeding if the Indemnitee is
determined under the Applicable Document (within the meaning of the
Indemnification Agreement) to be required to repay such amounts to the
Corporation under the Indemnification Agreement and applicable law, provided
that if Indemnitee is entitled under the Applicable Document to indemnification
for some or a portion of such Expenses, Indemnitee’s obligation to reimburse the
Corporation shall only be for those Expenses for which Indemnitee is determined
to be required to repay such amounts to the Corporation.  Such reimbursement or
arrangements for reimbursement by Indemnitee shall be consummated within 90 days
after a determination that Indemnitee is required to repay such amounts to the
Corporation under the Indemnification Agreement and applicable law.

 

 

               Further, the Indemnitee agrees to reasonably cooperate with the
Corporation concerning such proceeding.

 

 

               In Witness Whereof, the undersigned has executed this Undertaking
this 20th day of August, 2020.

 

    

 

 

 

 

________________________________________________

Indemnitee                                                                     
        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 